

117 HR 3349 IH: Rural Disaster Support and Relief Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3349IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Mr. Moolenaar introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo increase for calendar years 2020 and 2021 the amount of the Federal share for disaster relief and emergency assistance for a local government with a population of less than 50,000, and for other purposes.1.Short titleThis Act may be cited as the Rural Disaster Support and Relief Act.2.Increase in Federal share(a)In generalNotwithstanding sections 203(h)(1), 403(b), 403(c)(4), 404(a), 406(b), 407(d), 428(e)(2)(B), 503(a), and 614(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), for a major disaster or emergency declared during calendar year 2020 or 2021 that has not completed the recovery phase, the Federal share of assistance provided under such sections for a local government with a population of not more than 50,000 shall be not less than 90 percent of the eligible cost of such assistance.(b)DefinitionsFor purposes of this section, the term local government has the same meaning given such term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 3.Flood insuranceSection 406(d)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5171(d)(1)), is amended by striking , through December 31, 2018. 